Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 06/13/2022, which has been entered in the above identified application.

 Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 19-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Hart et al. (US 10452993 B1, hereinafter Hart) in view of MORARD et al. (US 20180349623 A1, hereinafter MORARD) and in view of 
Green et al. (US 20180081503 A1, hereinafter Green).

As to independent claims 1, 10 and 19, Hart teaches a method for determining collaboration recommendations from file path information (Col 8 line 38-60, a 
personalized set of folders can be recommended to users, consisting of relevant 
files or folders grouped together based on their content or other attributes, wherein folder is the file path information; a method of collaborative filtering is used; predictions from other users' models are utilized to make "smarter" predictions), the method comprising: 
gathering a set of pathnames of content objects in a collaboration platform (Col 5 line 33-35, FIG. 4A shows a folder feature vector 406, which represents features of a file 202 relative to folders 404 in a file system 402; file 202 is a content object; Col 7 line 24-49, in order to model user activity, information is extracted from files, folders or locations accessed by users in some embodiments; such information may include (A) path name and names of files accessed by users; Col 6, line 39-42, the user feature vector 418 can represent membership of individual users 106 to groups, departments, organizations, teams, etc., which enables the model 114 to capture relationships among sets of users 106 for file accesses; the file path corresponds to a file collaboration system); 
converting at least some of the pathnames of the content objects into vectors, wherein a vector includes a directory hierarchy representation, 
a vector includes both a directory hierarchy representation and another attribute (Col 5 line 33-47, FIG. 4A shows a folder feature vector 406, which represents features of a file 202 relative to folders 404 in a file system 402; 406 is the vector includes multiple bits representation), and 
wherein the directory hierarchy representation in the vector comprises a plurality of file path tokens, wherein a file path token of the plurality of file path tokens comprises at least a value representing a pathname associated with a directory hierarchy (Col 5 line 33-47, FIG. 4A shows a folder feature vector 406, which represents features of a file 202 relative to folders 404 in a file system 402, and which can be used for training 208 models 114 in the file navigation assistance system 102 of FIG. 1, as depicted in FIG. 2; The folder feature vector 406 represents aspects of folders, relative to a specific file 202.  In one example, the value of a particular entry 408 (e.g., a field) in the folder feature vector 406 is "1" if a corresponding folder 404 is an ancestor of file 202 in the file system hierarchy; 406 is the vector which includes the folder representation, and 408 corresponds to an individual sub-directories in file folder path),
generating a predictive model from at least some of the vectors (Col 6 line 50-65, Variations on the above feature vectors 406, 410, 414, 418, with various entries 408, 412, 416, 420, 422 in various sequences and with various values are readily devised.  Various models 114 can represent various model features 116 with various feature vectors 118 and develop various weights 120 in response to the training 208 depicted in FIG. 2; model 114 is the predictive model based on feature vectors);
providing a recommended content object at least by applying the predictive model to a pathname attribute of the recommended content object (Col 6 line 66-Col 7 line 2, FIG. 5 is an example of a user interface 302 that presents proposed or recommended files and directories to a user, based on the models 114, wherein the recommended file is the recommended content, 114 is the predictive model, and the recommended directories is the pathname attribute).
Hart does not teach:
a token of a name string representing a portion of a pathname associated with a directory hierarchy;
the interaction attribute represents an interaction event that corresponds to an operation that is observed to have been performed by a user or by a system over one or more content objects.
MORARD teaches:
a token of a name string representing a portion of a pathname associated with a directory hierarchy (paragraph [0057], the entry within the bookmark token table 302 can also include data associated with the last known file path used to access the file access service file 206 (e.g., "/PATH/TO/ITEM57").  As depicted in FIG. 3A, using the data stored within the bookmark token table 302 (e.g., item ID and a last known file path associated with the selected file), the file provider daemon 114 can generate a URL string (e.g., "http://PATH/TO/ITEM57")).
Since Hart teaches a method of determining collaboration recommendations from file path information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a token of a name string representing a portion of a pathname associated with a directory hierarchy, as taught by MORARD, as the prior arts are in the same application filed of storing file path information by feature vector, and MORARD teaches a file path token expressed by a file path string and a name string. By incorporating MORARD into Hart would improve the integrity of Hart’s system by allowing data related to entries stored within the access control table (MORARD, paragraph [0057]).
Hart/MORARD does not teach:
the interaction attribute represents an interaction event that corresponds to an operation that is observed to have been performed by a user or by a system over one or more content objects.
Green teaches:
the interaction attribute represents an interaction event that corresponds to an operation that is observed to have been performed by a user or by a system over one or more content objects (paragraph [0058], The vectors 410, 420 can also include data about the user's activity independent of the document for which the prediction is made, such as the number of documents the user has created and/or synchronized within a time period; The numerical values 411, 412, 413, 414, 415, 416, 421, 422, 423, 424, 425, 426 can be ones or zeroes to represent whether or not the event occurred within the time periods, or can be counts of events within the time period or logarithmic or exponential representations of counts of events within the time period).


Since Hart/MORARD teaches a method of determining collaboration recommendations from file path information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interaction attribute represents an interaction event that corresponds to an operation that is observed to have been performed by a user or by a system over one or more content objects, as taught by Green, as the prior arts are in the same application filed of document recommendation, and Green teaches a document user interaction attribute. By incorporating Green into Hart/MORARD would improve the integrity of Hart/MORARD’s system by allowing the values can then represent events that occurred with respect to the document and when the event occurred (Green, paragraph [0058]).

As to dependent claims 2, 11, and 20, the rejection of claim 1 is incorporated. Hart teaches the method of claim 1, wherein a collaboration recommendation comprises at least one of a folder or a file (Col 6 line 66-Col 7 line 2, FIG. 5 is an example of a user interface 302 that presents proposed or recommended files and directories to a user, based on the models 114).

As to dependent claims 3, and 12, the rejection of claim 1 is incorporated. Hart teaches the method of claim 1, further comprising: recording one or more interaction attributes that correspond to interaction events between users or operations performed by a user or by a system over one or more content objects (Fig. 4D, Col 6 line 19-49, Other entries 422 in the user feature vector 418 represent the number of times a specific user 106 has accessed the file 202, with each entry 422 corresponding to one of the users 106. This enables the model 114 to capture relationships among users 106 for file accesses, such as which files 202 are popular among multiple users 106 or among which specific users 106; 422 is an interaction attribute of one user 106 for file 202).

As to dependent claims 4, and 13, the rejection of claim 1 is incorporated. Hart teaches the method of claim 3, wherein the predictive model is generated based at least in part on the interaction attributes (Col 6 line 28-34, other entries 422 in the user feature vector 418 represent the number of times a specific user 106 has accessed the file 202, with each entry 422 corresponding to one of the users 106.  This enables the model 114 to capture relationships among users 106 for file accesses, such as which files 202 are popular among multiple users 106 or among which specific users 106; the model 114 is the predictive model).


As to dependent claims 5, and 14, the rejection of claim 1 is incorporated. MORARD teaches the method of claim 1, wherein the directory hierarchy representation is codified in the vector, wherein a pathname having a form "/A/B/" for the content object is tokenized such that a first sub-directory of the directory hierarchy "A" forms a first file path token , and a second sub-directory of the directory hierarchy "B" forms a second file path token of the vector for the content object (paragraph [0057], the entry within the bookmark token table 302 can also include data associated with the last known file path used to access the file access service file 206 (e.g., "/PATH/TO/ITEM57").  As depicted in FIG. 3A, using the data stored within the bookmark token table 302 (e.g., item ID and a last known file path associated with the selected file), the file provider daemon 114 can generate a URL string (e.g., "http://PATH/TO/ITEM57")).

As to dependent claims 6, and 15, the rejection of claim 1 is incorporated. Hart teaches the method of claim 5, wherein the one or more feature vectors are accessed to determine one or more recommended content objects comprising the recommended content object at least by determining, at the predicted model, respective click probabilities of the one or more recommended content objects based at least in part upon one or more attributes of respective pathnames of the one or more recommended content objects, and information pertaining to the one or more recommended content object is ordered based at least in part upon the respective click probabilities (Col 7 line 50-54, In order to model user activity, information is extracted from files, folders or locations accessed by users in some embodiments.  Such information may include (A) path name and names of files accessed by users, (B) file extensions, (C) folders, (D) locations of folders in a file system; Col 8 line 7-13, other modeling approaches provide a numerical score (e.g. a probability) for each activity, so that a convenient threshold can be chosen to select the most relevant activities and tune the number of activities 
presented to the user so as not to overwhelm the user but still cover important activities of relevance).

As to dependent claims 7, and 16, the rejection of claim 1 is incorporated. Hart teaches the method of claim 6, further comprising: processing the one or more recommended content objects, wherein processing the one or more recommended content objects comprises: determining a display area in a user interface of a user device for displaying at least the recommended content object; and filtering the one or more recommended content object based at least in part upon the display area (Col 8 line 43-39, Based on user response to the system, it is possible to incorporate explicit or inferred user feedback to update the models.  For example, if a user rarely clicks on files or folders that the model proposes are of relevance to the user, this can be used to provide a negative feedback, thereby informing the model learning process to adjust model parameters accordingly; the clicked folders is the determined display area).

As to dependent claims 8, and 17, the rejection of claim 1 is incorporated. Hart teaches the method of claim 7, wherein processing the one or more recommended content objects includes at least one of scoring, sorting, ranking, filtering, decorating, or presenting the one or more recommended content objects (Col 8 line 13-16, Based on probabilities or confidence scores assigned to user activities by constructed models, ranks can be assigned items such as files and folders so that a user can easily navigate to items of relevance to the user).

Claims 9 and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over in view of Hart et al. (US 10452993 B1, hereinafter Hart) in view of MORARD et al. (US 20180349623 A1, hereinafter MORARD) and in view of 
Green et al. (US 20180081503 A1, hereinafter Green) and in view of Horvitz et al. (US 7039642 B1, hereinafter Horvitz).

As to dependent claims 9, and 18, the rejection of claim 8 is incorporated. Green teaches the method of claim 8, further comprising: 
constructing one or more recommendation messages based at least in part on the one or more recommended content objects (Fig. 10, paragraph [0073], The display 1002 can also present icons representing folders 1020 for the user to navigate a path file to find documents); and 
presenting the one or more recommendation messages at a user interface based at least in part upon the respective click probabilities (paragraph [0059], The neural network 502 can be trained to estimate a probability that the first document (represented by vector 410) will be the next document accessed and/or edited by the user, given that one of either the first document or the second document (represented by vector 420) is the next document opened and/or accessed by the user. The output 504, which can return a value between zero (0) and (1), can be converted into a Boolean value indicating which of the first document and the second document is more likely to be the next document opened and/or edited by the user).
Hart/MORARD/Green does not teach:
a same file in multiple different folders having multiple different pathnames have different click probabilities.
Horvitz teaches:
a same file in multiple different folders having multiple different pathnames have different click probabilities (Col 2 line 52-58, a user when attempting to open, save and/or browse a file for example, may be presented with a candidate tree structure by harnessing a decision-theoretic analysis that employs probabilistic information on the likelihood of different target directories that are inferred based upon recent and/or long-term directory activity and/or document properties).
Since Hart/MORARD/Green teaches a method of determining collaboration recommendations from file path information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a same file in multiple different folders having multiple different pathnames have different click probabilities, as taught by Horvitz, as the prior arts are in the same application filed of storing file path information, and Horvitz teaches a file directories likelihood of different folders. By incorporating Horvitz into Hart/MORARD/Green would expand the utility of Hart/MORARD/Green’s system by allowing to find the desired or target information (Horvitz, Col 2 line 61-62).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1-2, 10-11,  and 19-20.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143